DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-13, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant (US 1,256,787).
Grant  discloses a pocket structure for a garment as in claim 1, the pocket structure comprising:
an outer pocket layer (one layer of pocket 2), an inner pocket layer (other layer of pocket 2) the outer pocket layer and the inner pocket layer defining a space therebetween (see Fig. 2; pg. 1, lines 55-57);
a tapered funnel structure (formed by layers 3,4; Figs. 2 and 3) positioned in the pocket space between the outer and inner pocket layers (2), the tapered funnel structure having an inlet opening (upper opening of pocket formed by pieces 3,4; Figs. 2-3)  that forms an opening to the pocket and an outlet opening (at the bottom of pieces 3,4; Fig. 3) opposite the inlet opening that is in communication with the pocket space (see Fig. 2; pg. 1, lines 60-80), 
wherein when the tapered funnel structure is in a flattened state, the tapered funnel structure includes a first edge (right side edges of pieces 3,4 in Fig. 1) having a first length that extends from an upper end of the inlet opening to an upper end of the outlet opening (see Fig. 1 and annotated figure below) and a second edge (left side edge of pieces 3,4 in Fig. 1) having a second length that extends from a lower end of the inlet opening to a lower end of the outlet opening, the first length different from the second length (see annotated figure below, wherein it can be seen that the first edge is longer than the second edge).

    PNG
    media_image1.png
    533
    752
    media_image1.png
    Greyscale

Regarding claim 3, the first length of the first edge is greater than the second length of the second edge (see annotated figure above).  The tapered funnel structure (formed by pieces 3,4) is asymmetrical with respect to a hypothetical axis that extends between a center of the inlet opening and a center of the outlet opening (see Fig. 1 and annotated figure above), as in claim 4.
With respect to claim 2, if the garment of Grant is oriented 90 degrees to that shown in Fig. 1, for example if the wearer of the garment is lying down, the left upper corner of the pocket would be above the right upper corner of the pocket. In such an orientation, the left upper corner of the pocket would be considered an “upper end” of the inlet opening and therefore the left side of the pocket would form the claimed first edge. The right upper corner would form a lower end of the inlet opening when in such an orientation, and therefore the right edge of the pocket would form the second edge. Therefore, the limitations of claim 2 would be met, since the first length of the first edge (the left edge, when so oriented) is less than the second length of the second edge (right edge).
Regarding claim 5, the tapered funnel structure is formed from an elastically resilient material (the funnel shaped structure is formed from resilient wire which forms jaws which create an elastically biased opening; pg. 1, lines 25-29 and 86-93; pg. 1, line 110 to pg. 2, line 3).
Regarding claim 6, the first edge and the second edge (the left and right edges of pieces 3,4) converge toward each other as the first edge extends from the upper end of the inlet opening to the upper end of the outlet opening and the second edge extends from the lower end of the inlet opening to the lower end of the outlet opening (see Fig. 1; pg. 1, lines 61-71).
Regarding claim 7, a circumference of the outlet opening (at the bottom of pieces 3,4) is less than a circumference of the inlet opening (at the top of pieces 3,4); see Fig. 1 and pg. 1, lines 61-71.
Grant discloses a garment as in clam 10, comprising:
a first pocket structure comprising: 
an outer pocket layer (one layer of pocket 2), an inner pocket layer (other layer of pocket 2) the outer pocket layer and the inner pocket layer defining a space therebetween (see Fig. 2; pg. 1, lines 55-57);
a first funnel-shaped structure (3,4) positioned in the pocket space between the outer pocket layer and the inner pocket layer (Fig. 2), the first funnel- shaped structure having an inlet opening that forms a first opening to the first pocket structure  (upper opening of pocket formed by pieces 3,4; Figs. 2-3) and an outlet opening (at the bottom of pieces 3,4; Fig. 3) opposite the inlet opening that is in communication with the pocket space (Fig. 2; pg. 1, lines 60-80), wherein the first funnel-shaped structure is asymmetric with respect to a hypothetical axis that extends between a center of the inlet opening and a center of the outlet opening (see Fig. 1 and annotated figure above, where it can be seen that one side edge is longer than the other, thus forming an asymmetric shape as claimed).
	Regarding claim 11, when the first funnel-shaped structure is in a flattened state, the funnel structure includes a first edge (right side edges of pieces 3,4 in Fig. 1) having a first length that extends from an upper end of the inlet opening to an upper end of the outlet opening (see Fig. 1 and annotated figure below) and a second edge (left side edge of pieces 3,4 in Fig. 1) having a second length that extends from a lower end of the inlet opening to a lower end of the outlet opening, the first length different from the second length (see annotated figure above, wherein it can be seen that the first edge is longer than the second edge). Regarding claim 13, the first length of the first edge is greater than the second length of the second edge (see annotated figure above).
With respect to claim 12, if the garment of Grant is oriented 90 degrees to that shown in Fig. 1, for example if the wearer of the garment is lying down, the left upper corner of the pocket would be above the right upper corner of the pocket. In such an orientation, the left upper corner of the pocket would be considered an “upper end” of the inlet opening and therefore the left side of the pocket would form the claimed first edge. The right upper corner would form a lower end of the inlet opening when in such an orientation, and therefore the right edge of the pocket would form the second edge. Therefore, the limitations of claim 12 would be met, since the first length of the first edge (the left edge, when so oriented) is less than the second length of the second edge (right edge).
Regarding claim 16, the inlet opening (at the top of pieces 3,4) has a greater circumference than the outlet opening (at the bottom of pieces 2,3); see Fig. 1 and pg. 1, lines 61-71.
Regarding claim 18, Grant discloses a method of forming a pocket structure for a garment comprising: forming a funnel-shaped structure (3,4) having an inlet opening (at the top of pieces 3,4) and an outlet opening (at the bottom of pieces 3,4) opposite the inlet opening, wherein when the funnel-shaped structure is in a flattened state, the funnel-shaped structure includes a first edge having a first length that extends from an upper end of the inlet opening to an upper end of the outlet opening (right side edges of pieces 3,4 in Fig. 1) and a second edge having a second length that extends from a lower end of the inlet opening to a lower end of the outlet opening (left side edges of pieces 3,4 in Fig. 1); adjusting one or more of the first length of the first edge and the second length of the second edge such that the first length of the first edge is different from the second length of the second edge (see Fig. 1 and annotated figure above); and positioning the funnel-shaped structure between an outer pocket layer (one layer of pocket 2) and an inner pocket layer (other layer of pocket 2) such that the inlet opening forms an opening to a pocket space formed between the outer pocket layer and the inner pocket layer (see Fig. 2; pg. 1, lines 55-71).
Regarding claim 19, the first length of the first edge is greater than the second length of the second edge (see annotated figure above).
With respect to claim 20, if the garment of Grant is oriented 90 degrees to that shown in Fig. 1, for example if the wearer of the garment is lying down, the left upper corner of the pocket would be above the right upper corner of the pocket. In such an orientation, the left upper corner of the pocket would be considered an “upper end” of the inlet opening and therefore the left side of the pocket would form the claimed first edge. The right upper corner would form a lower end of the inlet opening when in such an orientation, and therefore the right edge of the pocket would form the second edge. Therefore, the limitations of claim 20 would be met, since the first length of the first edge (the left edge, when so oriented) is less than the second length of the second edge (right edge).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grant (US 1,256,787) in view of JP 2007-16323.
Regarding claims 14 and 17, Grant discloses a garment having a pocket structure as claimed, but does not disclose whether the garment is an upper body garment or a lower body garment. Grant merely discloses that the garment is “wearing apparel” generally indicated by the numeral 1 (pg. 1, lines 55-56) and the pocket being suitable for mechanics or those whose work compels them to bend in various positions (pg. 2, lines 4-9). JP 2007-16323 discloses a garment (10) having a pocket structure which includes an inner funnel shaped structure (tapered ring 11) to prevent items from falling out of the pocket in a manner similar to Grant (see Figs. 1-2 and paragraphs 0001, 0005-0008 of English language translation). JP 2007-16323 discloses that the pocket may be provided in an upper body garment as in claim 14 (see para. 0009 disclosing that the pocket may be in a jacket).  JP 2007-16323 discloses that the pocket may be provided in a lower body garment as in claim 17 (see paras 0007-0009 disclosing that the pocket may be in trousers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pocket of Grant in an upper body garment or in a lower body garment, since it is well known to provide such pockets in upper body garments or in lower body garments in order to prevent loss of the contents of pockets in such garments as taught by JP 2007-16323.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grant (US 1,256,787) in view of McDonnell (US D659350).
Regarding claims 14 and 15, Grant discloses a garment having a pocket structure as claimed, but does not disclose whether the garment is an upper body garment or a lower body garment. Grant merely discloses that the garment is “wearing apparel” generally indicated by the numeral 1 (pg. 1, lines 55-56) and the pocket being suitable for mechanics or those whose work compels them to bend in various positions (pg. 2, lines 4-9). Grant also does not disclose a second pocket structure comprising a second funnel-shaped structure between the inner and outer pocket layers, as in claim 15.  
McDonnell discloses an upper body garment having a front pocket with two inlet openings (see Fig. 1).  McDonnell discloses that the garment is a medical scrub top. Grant discloses that the funnel pocket structure is for use in the pockets of workers so that items do not fall out of the pockets when the person performs work that compels them to “bend into various positions” (pg. 2, lines 4-11). One of skill in the art would be motivated to provide the pocket structure of Grant in the medical scrub top of McDonnell in order to prevent items from falling out of the pocket of McDonnell. Since the pocket of McDonnell has two inlet openings for one outer pocket (see left and right side openings on the pocket of McDonnell; Figs. 1-2), one of skill in the art would be motivated to provide two funnel shaped structures within the pocket space in order to maintain items in the pocket. Thus, the structure of claim 15 would be met, by providing the pocket structure of Grant as a front pocket with two openings, as shown by McDonnell, each opening having a funnel shaped structure therein. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pocket of Grant in an upper body garment as in claim 14, since it is well known to provide pockets in upper body garments as taught by McDonnell. As to claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second pocket structure of Grant, in a garment having a front pocket with two inlets as shown by McDonnell, in order to prevent items from falling out of the pocket.  Moreover, it has been held that the mere duplication of working parts is within the routine skill in the art, and therefore it would have been obvious to provide two such pocket structures of Grant, in a garment pocket that has two openings as shown by McDonnell.
   
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on attached PTO-892, which disclose pockets having structures similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732